Case 2:20-cv-05944-DRH-AYS Document 1-1 Filed 12/07/20 Page 1 of 18 PageID #: 6




                       EXHIBIT A
           Case 2:20-cv-05944-DRH-AYS Document 1-1 Filed 12/07/20 Page 2 of 18 PageID #: 7
    NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 03/05/2020'
V




             SUPREME CO>UR£EQR THE STATE OF NEW YORK
             COUNTY OF anssftO



             MYRNA LYNN LIEBER and
                                                                                Index#     1/
             MYRNA LYNN LIEBER as Executor of the Estate
             of Stuart Kenneth Lieber
                                          Plaintiff
                                                                                SUMMONS WITH
                                                                                NOTICE                 I


                    -against-
                                                                                PlaintifT designates
                                                                                Nassau County as
             JPMorgan Chase & Co.                                               place of trial
             d/b/a JPMorgan Chase
                                                                                Basis of Venue:
                                                                                CPLR509
                                           Defendants



             TO THE ABOVE NAMED DEFENDANT(S):

                     YOU ARE HEREBY SUMMONED to serve upon Plaintiffs attorneys, at the address
             stated below, a notice of appearance or a demand for a complaint, within 20 days after the
             service of this summons, exclusive of the day of service (or within 30 days after the service is
             complete if this summons is not personally delivered to you within the State of New York);


                    YOU ARE HEREBY NOTIFIED THAT should you fail to serve a notice of
             appearance or demand for a complaint, a judgment will be entered against you by default for the
             relief demanded herein, together with the costs and disbursements of this action.

                    TAKE FURTHER NOTICE THAT the nature of this action by Plaintiff is for Breach
             of Contract, Unjust Enrichment and Negligence in connection with Defendants’ administration
             of retirement and pension related accounts held in the name of Stuart Kenneth Lieber.

                     ;


                                                                                                  EXHIBIT A
                                                            1 of 3
       Case 2:20-cv-05944-DRH-AYS Document 1-1 Filed 12/07/20 Page 3 of 18 PageID #: 8
                                             V M f   V ^ /   — y      W > M ^   —
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 03/05/2020




                THE RELIEF SOUGHT is monetary damages in an amount of no less than $75,000.00.

                Should defendant(s) fail to appear herein or demand a Oomplaint, judgment will be
         entered by default for the sum of $75,000.00 with interest from the date of this summons and the
         costs of this action.

         Dated: Jericho, New York
                              <0 A
                                                         Law Office of Bradley D. Schnur, Esq., P.C.



                                                         By:___
                                                              Bradley D. Schnur
                                                              400 Jericho Turnpike, Ste. 226
                                                              Jericho, New York 11753
                                                              (516) 932-4400
                                                              Attorney for Plaintiff




                                                             2 of 3
             Case 2:20-cv-05944-DRH-AYS Document 1-1 Filed 12/07/20 Page 4 of 18 PageID #: 9
                                                   VW /   V    v«« V   v     ^

     NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 03/05/2020
\l




       SCPRCT01
       Case No.333873                                                         829223

                                                   CERTIFICATE OF

                                              LETTERS TESTAMENTARY

                                    THE PEOPLE OF THE STATE OF NEW YORK
                                SURROGATE’S COURT OF THE COUNTY OF NASSAU
                                 BY THE GRACE OF GOO FREE AND INDEPENDENT
       To all persons having an interest herein, please take notice that we have inspected the records of our
       Surrogate's Court In and for the County of Nassau, and do find that on the 13th of August 2004, Letters
       Testamentary on the estate of STUART KENNETH LIEBER, decedent having resided In the County of
       Nassau, were granted by this Court unto Myra a Lynn Lleber, 1 Lafayette Place, Massapequa NY 11758,
       Executors) named in the last will and testament of said decedent, and that the Letters have not been
       revoked.




        IN TESTIMONY WHEREOF, we have caused the seal of the Surrogate's Court Nassau County, to be
      ~ hereunto affixed.
       WITNESS, HON. JOHN B. RIORDAN, Judge of the Surrogate's Court, Nassau County, at the Surrogate's
       Office, in said County, August 13,2004.




             (SEAL)
                                                                       1 ^ /7^
                                                  Chief Clerk of the Surrogate'suourl


       PHOTOCOPIES OF THIS CERTIFICATE ARE INVALID &
       THIS CERTIFICATE IS NOT VALID AFTER 02/11/05.




                                                              3 of 3
    Case 2:20-cv-05944-DRH-AYS Document 1-1 Filed 12/07/20 Page 5 of 18 PageID #: 10

V


    SUPREME COURT OF THE STATE OF NEW YORK
    COUNTY OF

                  L-ysts {-/tErb&Z. <2 (f
    My£~/JA JLy          L           A-* <^c£V‘na^
    7k (Tsrxftr ^          Plaintiff/Petitioner,
      'Shy^\'7~
              - against -                                        Index No. £ 0 3 S' 3 'l - Lolo


                              Defendant/Respondent.

                                 NOTICE OF ELECTRONIC FILING
                                        (Mandatory Case)
                                     (Uniform Rule § 202.5-bb)

         You have received this Notice because:

                1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
                New York State Courts E-filing system (“NYSCEF”), and

                2) You are a Defendant/Respondent (a party) in this case.

          • If you are represented by an attorney:
            Give this Notice to your attorney. (Attorneys: see “Information for Attorneys” pg. 2).

          • If you are not represented by an attorney:
            You will be served with all documents in paper and you must serve and file your
            documents in paper, unless you choose to participate in e-filing.

            If you choose to participate in e-filing, you must have access to a computer and a
           scanner or other device to convert documents into electronic format, a connection
           to the internet, and an e-mail address to receive service of documents.

           The benefits of participating in e-filing include:

                       • serving and filing your documents electronically

                       • free access to view and print your e-filed documents

                       • limiting your number of trips to the courthouse

                       • paying any court fees on-line (credit card needed)

         To register for e-filing or for more information about how e-filing works:

         • visit: www.nycourts.gov/efile-unrepresented or
         • contact the Clerk’s Office or Help Center at the court where the case was filed. Court
           contact information can be found at www.nycourts.gov

                                              Page 1 of 2                           EFM-1
Case 2:20-cv-05944-DRH-AYS Document 1-1 Filed 12/07/20 Page 6 of 18 PageID #: 11



       To find legal information to help you represent yourself visit www.nycourthelp.gov

                                                       Information for Attorneys
                                              (E-filing is Mandatory for Attorneys)

       An attorney representing a party who is served with this notice must either:

                1) immediately record his or her representation within the e-filed matter on the
                NYSCEF site www.nycourts.gov/efile ; or

               2) file the Notice of Opt-Out form with the clerk of the court where this action is
               pending and serve on all parties. Exemptions from mandatory e-filing are limited to
               attorneys who certify in good faith that they lack the computer hardware and/or
               scanner and/or internet connection or that they lack (along with all employees subject
               to their direction) the knowledge to operate such equipment. [Section 202.5-bb(e)]

         For additional information about electronic filing and to create a NYSCEF account, visit the
         NYSCEF website at www.nvcourts.gov/efile or contact the NYSCEF Resource Center
         (phone: 646-386-3033; e-mail: nyscef@nycourts.gov).


Dated:


                     k S
                Name

           (\/lH<
                Firm Name              szu                             Address
                                              fc                    5?(= % 3 2
                                                                        Phone

                                                               G e Li>U
                                                                     E-Mail
                                                                                    C€ . c J-Vr>




To:              f               CJk&Xl fib




                                                                                      2/24/20


      Index #                                 Page 2 of 2                          EFM-1
FILED: NASSAU COUNTY CLERK 11/10/2020 10:41 PM                                              INDEX NO. 603537/2020
        CaseNO.
NYSCEF DOC.   2:20-cv-05944-DRH-AYS
                 5                  Document 1-1 Filed 12/07/20 Page RECEIVED
                                                                     7 of 18 PageID #: 12
                                                                               NYSCEF: 11/10/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NASSAU


         MYRNA LYNN LIEBER and MYRNA LYNN LIEBER                                   Index# 603537/2020
         as Executor of the Estate of Stuart Kenneth Lieber,

                               Plaintiff

                           Against

                                                                                   COMPLAINT
         JPMORGAN CHASE & CO. d/b/a JPMORGAN CHASE,

                               Defendants




                Plaintiff, through its undersigned counsel, Law Office of Bradley D. Schnur, Esq. P.C., as
         and for its Complaint as against Defendant JPMORGAN CHASE & CO. d/b/a JPMORGAN
         CHASE (“Defendant” or “JPMC”), alleges as follows:

                                            THE PARTIES & VENUE

            1. Plaintiff Myrna Lieber is a resident of the State of New York and was the spouse of Stuart
               Kenneth Lieber (deceased).

            2. Upon information and belief, Plaintiff Myrna Lieber was also appointed the executor of
               the Estate of Stuart Kenneth Lieber through the Nassau County Surrogates Court which is
               the county where Myrna Lieber resided at the time of Stuart Kenneth Lieber’s death.

            3. Upon information and belief, Defendant JPMORGAN CHASE & CO. d/b/a JPMORGAN
               CHASE (“JPMC”) is a foreign corporation authorized to transact business in New York.

            4. Venue in this matter is designated pursuant to CPLR Section 509.

                                                         FACTS

            5. Plaintiff’s husband, Stuart Lieber, was employed by JPMC(and/or its affiliate or
               predecessor companies) and was a participant in JPMCs Employee Retirement Plans at
               the time of his death in approximately August 2004.

            6. In 2004, pursuant to the beneficiary terms of Stuart Lieber’s Employee Retirement
               accounts, JPMC transferred ownership of two (2) of Stuart Lieber’s retirement accounts to
               his spouse, Plaintiff Myrna Lieber.




                                                     1 of 10
FILED: NASSAU COUNTY CLERK 11/10/2020 10:41 PM                                                  INDEX NO. 603537/2020
        CaseNO.
NYSCEF DOC.   2:20-cv-05944-DRH-AYS
                 5                  Document 1-1 Filed 12/07/20 Page RECEIVED
                                                                     8 of 18 PageID #: 13
                                                                               NYSCEF: 11/10/2020




            7. Years later, in or about December 12, 2017, Plaintiff was surprised to have received a letter
               (“Letter”) from JPMC notifying her that JPMC had discovered a third (additional)
               Employee Retirement Account in the name of Stuart Lieber. (A copy of the Letter is
               annexed hereto as Exhibit “A”)

            8. The letter stated, among other things, that had Stuart Lieber been alive, he would have been
               required to take a Required Minimum Distribution (“RMD”) beginning in 2015.

            9. The Letter also stated that in accordance with (unspecified) IRC provisions, a monthly
               annuity calculation was made whereby a 38 month “Taxable” distribution in the amount of
               $95,297.16 would be remitted to Ms. Lieber in or about February 2018.

            10. Upon information and belief, the Letter was the only correspondence Ms. Lieber received
                prior to the said $95,297.16 distribution being made.

            11. Upon information and belief, nobody from JPMC contacted Plaintiff to inform her of any
                alternatives available to her, if any, prior to the distribution.

            12. Further, upon information and belief, Ms. Lieber was not informed by JPMC as to any tax
                consequences of the Distribution and/or that she should seek professional tax advice as to
                what other options may be available to her prior to the distribution.

            13. Upon information and belief, Ms. Lieber was not offered or provided documentation as to
                the value and holdings in the subject (third) retirement account at the time of Stuart Lieber’s
                death, nor any summary or details of any of the transactions and earnings within said
                account from the date of Stuart Lieber’s date of death through the date of transfer to Ms.
                Lieber (approximately May 2018).

            14. In or around May 2018, the remaining balance in Stuart Lieber’s Retirement account was
                distributed to Ms. Lieber as a rollover.

            15. In or around April 2019, Ms. Lieber met with her tax accountant for the purpose of having
                her 2018 Federal Income tax return prepared. At that time she was informed of the
                significant tax liability she would incur as a result of the distribution she received in
                February 2018.

            16. Ms. Lieber, as a retiree was uninformed and ill equipped to understand the complications
                of the tax laws and the consequences of the RMD distribution made to her, suddenly and
                unilaterally, by JPMC after it “found” a misplaced entire Retirement Account which it
                knew, or should have known about for 14 years.

            17. As a result of JPMC’s conduct described above, Plaintiff(s) have sustained monetary
                damages in an amount to be determined at trial, but in a sum of no less than $25,000.00.




                                                      2 of 10
FILED: NASSAU COUNTY CLERK 11/10/2020 10:41 PM                                                 INDEX NO. 603537/2020
        CaseNO.
NYSCEF DOC.   2:20-cv-05944-DRH-AYS
                 5                  Document 1-1 Filed 12/07/20 Page RECEIVED
                                                                     9 of 18 PageID #: 14
                                                                               NYSCEF: 11/10/2020




                                  AS AND FOR A FIRST CAUSE OF ACTION
                                              (Negligence)


            18. Plaintiffs repeat and reiterate the allegations set forth in Paragraphs 1-17 above as if
               more fully set forth herein.

            19. Defendant, JPMC owed a duty to exercise reasonable care to ensure that any of the
                beneficiaries, of any deceased employee who participated in its’ company sponsored
                retirement plans be timely notified of retirement accounts, and those retirement accounts
                be timely transferred to said beneficiaries.

            20. Defendant breached its duties by, among other things, failing for 14 years, to notify
                Plaintiffs as to the existence of this retirement account and failing to transfer said
                retirement account to the Plaintiff, on a timely basis.

            21. Defendant further breached its duties by arbitrarily distributing $95.297.16 as a Minimum
                Required Distribution to Plaintiff in February 2018 which caused Plaintiff to incur more
                than $25,000 of Individual income taxes prematurely, which in fact could have been
                avoided entirely, in accordance with existing IRS tax regulations.

            22. Defendants knew or should have known that by delivering the subject account to Plaintiff
                some 14 years later, and after the date Mr. Lieber would have been required to take a
                MRD, Plaintiff would incur tax consequences.

            23. By suddenly delivering the funds to Plaintiff without ample notice, Plaintiff was
                precluded from having sufficient time to pursue available IRS Code options which would
                have mitigated the tax consequences of said MRD.

            24. As a result of JPMC’s conduct described above, Plaintiff(s) have sustained monetary
                damages in an amount to be determined at trial, but in a sum of no less than $25,000.00.

                                AS AND FOR A SECOND CAUSE OF ACTION
                                        (Breach of Fiduciary Duty)

            25. Plaintiffs repeat and reiterate the allegations set forth in Paragraphs 1-24 above as if more
                fully set forth herein.

            26. By participating in JPMC’s retirement plans, Stuart Lieber placed a special trust,
                confidence and reliance in those tasked with offering, administering and overseeing
                Stuart Lieber’s retirement plans and being entrusted with Stuart Lieber’s retirement
                funds.




                                                      3 of 10
FILED: NASSAU COUNTY CLERK 11/10/2020 10:41 PM                                                 INDEX NO. 603537/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-05944-DRH-AYS
                5                  Document 1-1 Filed 12/07/20 Page 10 of 18 PageID
                                                                    RECEIVED        #: 11/10/2020
                                                                              NYSCEF:  15




            27. By offering, administering and overseeing Stuart Lieber’s retirement plans and being
                entrusted with Stuart Lieber’s retirement funds, JPMC (and its personnel) had a fiduciary
                duty to act for the benefit of Stuart Lieber and his beneficiaries (e.g. Plaintiffs).

            28. JPMC engaged in misconduct by, among other things, failing to meet its’ contractual and
                fiduciary responsibilities under the provisions of the JPMC Retirement Plan under which
                Stuart Lieber was a participant and to distribute said retirement assets on a timely basis to
                all beneficiaries upon his demise.

            29. As a result of JPMC’s conduct described above, Plaintiff(s) have sustained monetary
                damages in an amount to be determined at trial, but in a sum of no less than $25,000.00.



                                 AS AND FOR A THIRD CAUSE OF ACTION
                                          (Breach of Contract)


            30. Plaintiffs repeat and reiterate the allegations set forth in Paragraphs 1-29 above as if more
                fully set forth herein.

            31. Stuart Lieber and JPMC entered into an agreement wherein, among other things, JPMC
                (and/or its affiliates, predecessors and/or designees) were tasked to oversee and maintain
                various retirement accounts containing funds belonging to Stuart Lieber (and ultimately
                his beneficiaries).

            32. Although Lieber funded the account(s), Defendant failed to perform its duties with
                respect to, at a minimum, the third account (located in 2018) by having misplaced the
                account, and by failing to have timely informed Ms. Lieber as to the existence of such
                account.

            33. By suddenly and arbitrarily distributing $95.297.16 as a Minimum Required Distribution
                to Plaintiff in February 2018, Plaintiff incurred significant tax consequences which could
                have been avoided had JPMC properly and timely distributed the subject account to
                Plaintiff.

            34. As a result of JPMC’s conduct described above, Plaintiff(s) have sustained monetary
                damages in an amount to be determined at trial, but in a sum of no less than $25,000.00.

                               AS AND FOR A FOURTH CAUSE OF ACTION
                        (Breach of the Implied Covenant of Good Faith and Fair Dealing)


            35. Plaintiffs repeat and reiterate the allegations set forth in Paragraphs 1-34 above as if more
                fully set forth herein.




                                                      4 of 10
FILED: NASSAU COUNTY CLERK 11/10/2020 10:41 PM                                                 INDEX NO. 603537/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-05944-DRH-AYS
                5                  Document 1-1 Filed 12/07/20 Page 11 of 18 PageID
                                                                    RECEIVED        #: 11/10/2020
                                                                              NYSCEF:  16




            36. Every contract imposes upon each party a duty of good faith and fair dealing in its
                performance and enforcement.

            37. A party to a contract breaches these duties when it fails to perform those things necessary
                to carry out the purpose for which the agreement was entered and to refrain from
                destroying or injuring the other party’s right to receive the fruits of the agreement.

            38. Stuart Lieber and JPMC entered into an agreement wherein, among other things, JPMC
                (and/or its affiliates, predecessors and/or designees) were tasked to oversee and maintain
                various retirement accounts containing funds belonging to Stuart Lieber (and ultimately
                his beneficiaries).

            39. Although Lieber funded the account(s), Defendant failed to perform its duties with
                respect to, at a minimum, the third account (located in 2018) by having misplaced the
                account, and by failing to have timely informed Ms. Lieber as to the existence of such
                account.

            40. By suddenly and arbitrarily distributing $95.297.16 as a Minimum Required Distribution
                to Plaintiff in February 2018, Plaintiff incurred significant tax consequences which could
                have been avoided had JPMC properly and timely distributed the subject account to
                Plaintiff.

            41. As a result of JPMC’s conduct described above, Plaintiff(s) have sustained monetary
                damages in an amount to be determined at trial, but in a sum of no less than $25,000.00
                plus other consequential damages.

                                  AS AND FOR A FIFTH CAUSE OF ACTION
                                           (Unjust Enrichment)

            42. Plaintiffs repeat and reiterate the allegations set forth in Paragraphs 1-41 above as if more
                fully set forth herein.

            43. By retaining Stuart Lieber’s retirement account for an additional 14 years following his
                death and having retained access to those funds invested, JPMC was financially enriched
                to the detriment of Plaintiffs.

            44. It is against equity and good conscience to permit the Defendant to retain those funds
                which enriched Defendant while they were in its possession following Stuart Lieber’s
                death.

            45. As a result of JPMC’s conduct described above, Plaintiff(s) have sustained monetary
                damages in an amount to be determined at trial, but in a sum of no less than $25,000.00.




                                                      5 of 10
FILED: NASSAU COUNTY CLERK 11/10/2020 10:41 PM                                             INDEX NO. 603537/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-05944-DRH-AYS
                5                  Document 1-1 Filed 12/07/20 Page 12 of 18 PageID
                                                                    RECEIVED        #: 11/10/2020
                                                                              NYSCEF:  17




            WHEREFORE, Plaintiffs demand Judgment against Defendant as follows:

            1. On the First Cause of Action, monetary damages in an amount to be determined at trial,
               but in a sum of no less than $25,000.00;

            2. On the Second Cause of Action, monetary damages in an amount to be determined at
               trial, but in a sum of no less than $25,000.00;


            3. On the Third Cause of Action, monetary damages in an amount to be determined at trial,
               but in a sum of no less than $25,000.00;

            4. On the Fourth Cause of Action, monetary damages in an amount to be determined at trial,
               but in a sum of no less than $25,000.00 plus consequential damages in an amount to be
               determined by the Court;

            5. On the Fifth Cause of Action, monetary damages in an amount to be determined at trial,
               but in a sum of no less than $25,000.00;

            As well as

            Statutory interest on all amounts awarded from August 2004; together with the costs and
            disbursements of this proceeding, Plaintiff’s reasonable attorneys’ fees and such further and
            other relief as this Court may grant Plaintiffs.

            Dated:       November 9, 2020
                         Jericho, New York


                                             LAW OFFICE OF BRADLEY D. SCHNUR, ESQ. P.C.
                                             BY: Bradley D. Schnur, Esq.
                                             Counsel for Plaintiffs
                                             400 JERICHO TURNPIKE, SUITE 226
                                             JERICHO, NEW YORK 11753
                                             (516) 932-4400




                                                    6 of 10
FILED: NASSAU COUNTY CLERK 11/10/2020 10:41 PM                              INDEX NO. 603537/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-05944-DRH-AYS
                5                  Document 1-1 Filed 12/07/20 Page 13 of 18 PageID
                                                                    RECEIVED        #: 11/10/2020
                                                                              NYSCEF:  18




                         EXHIBIT “A”




                                             7 of 10
FILED: NASSAU COUNTY CLERK 11/10/2020 10:41 PM                                                                INDEX NO. 603537/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-05944-DRH-AYS
                5                  Document 1-1 Filed 12/07/20 Page 14 of 18 PageID
                                                                    RECEIVED        #: 11/10/2020
                                                                              NYSCEF:  19




           access

            P.O. Box 4520
            Newark, DE 19714-4520
                                                                                December 12, 2017


            Dear Myma Lieber,

           This letter is in regard to the vested benefit of Stuart Lieber from the JPMorgan Chase Retirement Plan. As
           the surviving spouse, you are eligible for a benefit from the JPMorgan Chase Retirement Plan. The
           calculation of the portion of your benefit not eligible for rollover is detailed below.

           Per IRS regulations, a spousal beneficiary may rollover the entire amount of the Lump Sum of the distribution
           prior to December 31 of the latter of (i) the year containing the fifth anniversary of the participant's death;
           or (ii) the year when the participant would have attained age 70.5. Since your spouse died in 2004 and
           would have attained age 70.5 in 2015, the entire amount of the Lump Sum would only have been eligible to
           Rollover prior to 2015.

           Since the distribution is after the above dates, the portion of the distribution that is not eligible for rollover is
           determined by calculating the Single Life Annuity monthly payment value on January 1, 2015. This monthly
           payment is rolled forward up through the year of distribution (12 payments for each year including the year
           of distribution regardless of when in year the distribution occurs).



                    A    Lump Sum Value of Benefit as of January 1, 2015                              $373,079.84
                    B    Factor to convert Lump Sum Value to Annuity                                       12.3972
                    C    Annuity Value of Benefit as of January 1, 2010                                  $2,507.82
                    D    Missed Payment Period (Months)                                                          38
                    E    Sum of Missed Payments - Not Eligible for Rollover (Item C * Item D)          $95,297.16



                    F    Lump Sum Value of Benefit as of February 1, 2018                             $406,379.65
                    G    Sum of Missed Payments - Not Eligible for Rollover                            $95,297.16
                    H    Eligible for Rollover (Item F - Item G)                                      $311,082 49

           W e trust that this letter answers all of your questions.




           Sincerely,

           DeAnna Charles
           JPMorgan Chase
           US Pension Administration
           302-455-3644




          U268079



                                                             8 of 10
FILED: NASSAU COUNTY CLERK 11/10/2020 10:41 PM                                                                      INDEX NO. 603537/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-05944-DRH-AYS
                5                  Document 1-1 Filed 12/07/20 Page 15 of 18 PageID
                                                                    RECEIVED        #: 11/10/2020
                                                                              NYSCEF:  20




                                                                Certification

         I hereby certify pursuant to 22 NYCRR § 130-1.1-a that, to the best of my knowledge, information and/or belief, formed
         after a review and an inquiry reasonable under the circumstances, the presentation of the within papers or the contentions
         therein are not frivolous as defined in 22 NYCRR § 130-1.1(c):
                                                                            /s/ Bradley D. Schnur
                                                                            November 9, 2020




                                                                  9 of 10
FILED: NASSAU COUNTY CLERK 11/10/2020 10:41 PM                              INDEX NO. 603537/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-05944-DRH-AYS
                5                  Document 1-1 Filed 12/07/20 Page 16 of 18 PageID
                                                                    RECEIVED        #: 11/10/2020
                                                                              NYSCEF:  21




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NASSAU


         MYRNA LYNN LIEBER and MYRNA LYNN LIEBER                     Index# 603537/2020
         as Executor of the Estate of Stuart Kenneth Lieber,

                             Plaintiff

                         against


         JPMORGAN CHASE & CO. d/b/a JPMORGAN CHASE,

                             Defendants




                                               COMPLAINT




                                          /s/
                                          LAW OFFICE OF BRADLEY D. SCHNUR, ESQ. P.C.
                                          400 JERICHO TURNPIKE, SUITE 226
                                          JERICHO, NEW YORK 11753
                                          (516) 932-4400




                                               10 of 10
Case 2:20-cv-05944-DRH-AYS Document 1-1 Filed 12/07/20 Page 17 of 18 PageID #: 22


  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF NASSAU
  ------------------------------------------------------------------X
  MYRNA LYNN LIEBER and MYRNA LYNN                                      Index No.: 603537-2020
  LIEBER as Executor of the Estate of Stuart Kenneth
  Lieber,
                                                                        STIPULATION EXTENDING
                                Plaintiff,                              TIME FOR PLAINTIFF TO
                                                                        SERVE COMPLAINT
                 -against-

  JPMORGAN CHASE & CO. d/b/a JPMORGAN
  CHASE,

                                 Defendant.
  ------------------------------------------------------------------X


          IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for the

  undersigned parties that the time for plaintiff Myrna Lynn Lieber and Myrna Lynn Lieber as

  Executor of the Estate of Stuart Kenneth Lieber (“Plaintiff”), to serve her Complaint is hereby

  extended to and including November 2, 2020.

          IT IS FURTHER STIPULATED AND AGREED, by and between the undersigned

  that this stipulation may be signed in counterparts and that a facsimile and/or electronic

  transmittal of signatures shall be deemed original.

          IT IS FURTHER STIPULATED AND AGREED, by and between the undersigned

  that this stipulation may be filed without further notice.

  Dated: Garden City, New York
         October 13, 2020

  Law Office of Bradley D. Schnur, Esq. P.C.               Stagg Wabnik Law Group LLP
  Attorneys for Plaintiff                                  Attorneys for Defendant JPMorgan Chase Bank,
                                                           N.A., incorrectly named herein as JPMorgan
                                                           Chase & Co. d/b/a JPMorgan Chase

  By: ___________________________                               /s/Camille Hart
                                                          By: ___________________________
         Bradley D. Schnur                                       Camille Hart
         400 Jericho Turnpike, Suite 226                         401 Franklin Avenue, Suite 300
         Jericho, New York 11753                                 Garden City, New York 11530
         (516) 932-4400                                          (516) 812-4550
Case 2:20-cv-05944-DRH-AYS Document 1-1 Filed 12/07/20 Page 18 of 18 PageID #: 23


   SUPREME COURT OF THE STATE OF NEW YORK
   COUNTY OF NASSAU
   ------------------------------------------------------------------X
   MYRNA LYNN LIEBER and MYRNA LYNN                                      Index No.: 603537-2020
   LIEBER as Executor of the Estate of Stuart Kenneth
   Lieber,
                                                                         STIPULATION EXTENDING
                                 Plaintiff,                              TIME FOR PLAINTIFF TO
                                                                         SERVE COMPLAINT
                  -against-

   JPMORGAN CHASE & CO. d/b/a JPMORGAN
   CHASE,

                                  Defendant.
   ------------------------------------------------------------------X


          IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for the

  undersigned parties that the time for plaintiff Myrna Lynn Lieber and Myrna Lynn Lieber as

  Executor of the Estate of Stuart Kenneth Lieber (“Plaintiff”), to serve her Complaint is hereby

  extended to and including November 10, 2020.

          IT IS FURTHER STIPULATED AND AGREED, by and between the undersigned that

  this stipulation may be signed in counterparts and that a facsimile and/or electronic transmittal of

  signatures shall be deemed original.

          IT IS FURTHER STIPULATED AND AGREED, by and between the undersigned that

  this stipulation may be filed without further notice.

  Dated: Garden City, New York
         November 2, 2020

   Law Office of Bradley D. Schnur, Esq. P.C.             Stagg Wabnik Law Group LLP
   Attorneys for Plaintiff                                Attorneys for Defendant JPMorgan Chase
                                                          Bank, N.A., incorrectly named herein as
                                                          JPMorgan Chase & Co. d/b/a JPMorgan Chase

   By: ___________________________                              /s/Camille Hart
                                                          By: ___________________________
          Bradley D. Schnur                                      Camille Hart
          400 Jericho Turnpike, Suite 226                        401 Franklin Avenue, Suite 300
          Jericho, New York 11753                                Garden City, New York 11530
          (516) 932-4400                                         (516) 812-4550
